

115 S103 IS: Local Zoning Decisions Protection Act of 2017
U.S. Senate
2017-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 103IN THE SENATE OF THE UNITED STATESJanuary 11, 2017Mr. Lee (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo nullify certain regulations and notices of the Department of Housing and Urban Development, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Local Zoning Decisions Protection Act of 2017. 2.Nullification of rules and notices (a)Final ruleThe final rule of the Department of Housing and Urban Development entitled Affirmatively Furthering Fair Housing, published in the Federal Register on July 16, 2015 (80 Fed. Reg. 42272; Docket No. FR–5173–F–04), and any successor rule that is substantially similar to such final rule shall have no force or effect.
 (b)NoticeThe notice of the Department of Housing and Urban Development relating to the Affirmatively Furthering Fair Housing Assessment Tool, published in the Federal Register on December 31, 2015 (80 Fed. Reg. 81840; Docket No. FR–5173–N–07), and any successor notice or rule substantially similar to such notice shall have no force or effect.
 3.Prohibition on use of Federal fundsNotwithstanding any other provision of law, no Federal funds may be used to design, build, maintain, utilize, or provide access to a Federal database of geospatial information on community racial disparities or disparities in access to affordable housing.
		4.Federalism consultation and report
 (a)In generalThe Secretary of Housing and Urban Development shall jointly consult with State officials, local government officials, and officials of public housing agencies to develop recommendations, consistent with applicable rulings of the Supreme Court of the United States, to further the purposes and policies of the Fair Housing Act.
 (b)Consultation requirementsIn developing the recommendations required under subsection (a), the Secretary shall— (1)provide State officials, local government officials, and officials of public housing agencies with notice and an opportunity to participate in the consultation process required under subsection (a);
 (2)seek to consult with State officials, local government officials, and officials of public housing agencies that represent a broad cross-section of regional, economic, and geographic perspectives in the United States;
 (3)emphasize the importance of collaboration with and among the State officials, local government officials, and officials of public housing agencies;
 (4)allow for meaningful and timely input by State officials, local government officials, and officials of public housing agencies;
 (5)promote transparency in the consultation process required under subsection (a); and (6)explore with State officials, local government officials, and officials of public housing agencies whether Federal objectives under the Fair Housing Act can be attained by means other than through new regulations.
				(c)Reports
 (1)In generalNot later than 12 months after the date of the enactment of this Act, the Secretary shall publish in the Federal Register a draft report describing the recommendations developed pursuant to subsection (a).
 (2)Consensus requirementThe Secretary may include a recommendation in the draft report only if consensus has been reached with regard to the recommendation among the Secretary, the State officials, local government officials, and officials of public housing agencies consulted pursuant to subsection (a).
 (3)Failure to reach consensusIf the Secretary, State officials, local government officials, and officials of public housing agencies consulted under subsection (a) fail to reach consensus on a regulatory proposal, the draft report shall identify that consensus was not reached and shall describe—
 (A)the areas and issues with regard to which consensus was reached; (B)the areas and issues of continuing disagreement that resulted in the failure to reach consensus; and
 (C)the reasons for the continuing disagreements. (4)Public review and comment periodThe Secretary shall make the draft report available for public review and comment for a period of not fewer than 180 days.
 (5)Final reportThe Secretary shall, in consultation with the State officials, local government officials, and officials of public housing agencies, address any comments received pursuant to paragraph (4) and shall prepare a final report describing the final results of the consultation process under subsection (a).
 (d)Submission of final reportNot later than 12 months after the date of enactment of this Act, the Secretary shall make publicly available online the final report prepared pursuant to subsection (c)(5).
 (e)DefinitionsIn this Act, the following definitions apply: (1)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.
 (2)Local government officialThe term local government official means an elected or professional official of a local government or an official of a regional or national organization representing local governments or officials.
 (3)State officialThe term State official means an elected or professional official of a State government or an official of a regional or national organization representing State governments or officials.
 (4)Public housing agencyThe term public housing agency has the meaning given such term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).